Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 1
                                       of 50




                     EXHIBIT A
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 2
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 3
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 4
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 5
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 6
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 7
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 8
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 9
                                       of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 10
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 11
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 12
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 13
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 14
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 15
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 16
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 17
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 18
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 19
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 20
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 21
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 22
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 23
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 24
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 25
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 26
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 27
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 28
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 29
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 30
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 31
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 32
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 33
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 34
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 35
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 36
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 37
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 38
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 39
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 40
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 41
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 42
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 43
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 44
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 45
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 46
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 47
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 48
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 49
                                        of 50
Case 19-32231-jal   Doc 246-1   Filed 06/19/20   Entered 06/19/20 14:22:53   Page 50
                                        of 50
